                                                              1   TODD A. ROBERTS (SBN 129722)
                                                                  NICOLE S. HEALY (SBN 157417)
                                                              2   EDWIN B. BARNES (SBN 295454)
                                                                  ROPERS, MAJESKI, KOHN & BENTLEY
                                                              3   1001 Marshall Street, Suite 500
                                                                  Redwood City, CA 94063-2052
                                                              4   Telephone: (650) 364-8200
                                                                  Facsimile: (650) 780-1701
                                                              5   Email:        todd.roberts@rmkb.com
                                                                                nicole.healy@rmkb.com
                                                              6                 edwin.barnes@rmkb.com

                                                              7   Attorneys for Defendants
                                                                  AMERICAN BAIL COALITION, INC. and
                                                              8   WILLIAM B. CARMICHAEL

                                                              9
Ropers Majeski Kohn & Bentley




                                                                                        UNITED STATES DISTRICT COURT
                                                             10
                                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                                             11
                                A Professional Corporation




                                                             12
                                      Redwood City




                                                                    IN RE CALIFORNIA BAIL BOND          Master Docket No. 19-cv-00717-JST
                                                             13     ANTITRUST LITIGATION
                                                                                                        CLASS ACTION
                                                             14
                                                                    THIS DOCUMENT RELATES TO:           CERTAIN DEFENDANTS’
                                                             15                                         CONSOLIDATED MOTION TO
                                                                    ALL ACTIONS                         DISMISS PLAINTIFF’S
                                                             16                                         CONSOLIDATED AMENDED CLASS
                                                                                                        ACTION COMPLAINT;
                                                             17                                         MEMORANDUM OF POINTS AND
                                                                                                        AUTHORITIES IN SUPPORT
                                                             18                                         THEREOF

                                                             19                                         Judge:             Hon. Jon S. Tigar
                                                                                                        Hearing Date:      September 18, 2019
                                                             20                                         Courtroom:         2, 4th Floor
                                                                                                        Time:              2:00 p.m.
                                                             21                                         Trial Date:        Not Set

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27
                                                             28
                                                                                                            MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                     MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1                                                TABLE OF CONTENTS
                                                              2
                                                                  NOTICE OF MOTION AND MOTION TO DISMISS ................................................................. 1
                                                              3   STATEMENT OF ISSUES TO BE DECIDED ............................................................................. 2
                                                              4   MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 3
                                                                  I.   INTRODUCTION .............................................................................................................. 3
                                                              5
                                                                  II.  FACTUAL BACKGROUND ............................................................................................. 5
                                                              6        A.    The Individual Defendants Are Not Sureties or Bail Agents .................................. 5
                                                              7        B.    The Association Defendants Are Not Sureties or Bail Agents ............................... 6
                                                                             1.     American Bail Coalition ............................................................................. 6
                                                              8
                                                                             2.     California Bail Agents Association............................................................. 7
                                                              9                      3.         Golden State Bail Agents Association ........................................................ 7
Ropers Majeski Kohn & Bentley




                                                             10            C.  Bail Agents .............................................................................................................. 8
                                                                           D.  Sureties .................................................................................................................... 8
                                                             11
                                A Professional Corporation




                                                                  III.     ARGUMENT ...................................................................................................................... 8
                                                             12            A.  The CAC Fails to Allege Any Facts as to Eighteen Defendants, and
                                      Redwood City




                                                                               Plaintiffs’ Claims as to These Defendants Should Be Dismissed ........................... 9
                                                             13
                                                                           B.  The CAC Fails to Plead Facts Concerning the Alleged Roles of the
                                                             14                Individual Defendants in the Purported Antitrust Conspiracy .............................. 10
                                                                           C.  Plaintiffs Have Not Pled Facts Even Suggesting that the Associations Were
                                                             15                Involved in or Used to Facilitate an Antitrust Conspiracy.................................... 13
                                                             16            D.  The CAC Fails to Allege Any Facts of Wrongdoing against Lexington, and
                                                                               Plaintiffs’ Claims as to this Defendant Should Be Dismissed .............................. 17
                                                             17            E.  The Claims against Danielson National Insurance Company Are Barred by
                                                                               the Statute of Limitations ...................................................................................... 18
                                                             18
                                                                  IV.      CONCLUSION ................................................................................................................. 19
                                                             19
                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27
                                                             28
                                                                                                                                                   MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                                                            MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1                                                  TABLE OF AUTHORITIES
                                                                                                                                                                                                  Page(s)
                                                              2
                                                                  Cases
                                                              3
                                                                  In re Animation Workers Antitrust Litig.,
                                                              4
                                                                      87 F. Supp. 3d 1195 (N.D. Cal. 2015) ......................................................................................12
                                                              5
                                                                  Ass’n v. United States,
                                                              6      268 U.S. 563 (1925) ..................................................................................................................15

                                                              7   Bell Atlantic Corp. v. Twombly,
                                                                      550 U.S. 544 (2007) .......................................................................................................... passim
                                                              8
                                                                  In re Cathode Ray Tube (CRT) Antitrust Litig.,
                                                              9
Ropers Majeski Kohn & Bentley




                                                                      Case No. C-07-5944 JST, 2016 WL 8669891 (N.D. Cal. Aug. 22, 2016) ...............................18
                                                             10
                                                                  In re Cathode Ray Tube (CRT) Antitrust Litigation,
                                                             11       No. 07-5944 SC, 2010 WL 9543295 (N.D Cal. Feb. 5, 2010) .................................................10
                                A Professional Corporation




                                                             12   In re Citric Acid Litig.,
                                      Redwood City




                                                                      191 F.3d 1090 (9th Cir. 1999).............................................................................................14, 15
                                                             13
                                                                  eMag Solutions, LLC, v. Toda Kogyo Corp.,
                                                             14     426 F. Supp. 2d. 1050 (N.D. Cal. 2006) ...................................................................................17
                                                             15
                                                                  Faragi v. Provident Life & Acc. Inc. Co.,
                                                             16      161 Fed. Appx. 649 (9th Cir. 2005) ..........................................................................................19

                                                             17   In re German Automotive Manufacturers Antitrust Litig.,
                                                                      MDL No. 2796 CRB (JSC), 2019 WL 2509771 (N.D. Cal. June 17, 2019) ............................15
                                                             18
                                                                  In re Graphics Processing Units Antitrust Litig.,
                                                             19       527 F. Supp. 2d 1011 (N.D. Cal. 2007) ..............................................................................13, 14
                                                             20   Groves v. City of Los Angeles,
                                                             21      40 Cal. 2d 751 (1953) .................................................................................................................5

                                                             22   Int’l Healthcare Mgmt. v. Hawaii Coalition for Health,
                                                                      332 F.3d 600 (9th Cir. 2003).....................................................................................................16
                                                             23
                                                                  Jung v. Ass’n of American Medical Colleges,
                                                             24      300 F. Supp. 2d 119 (D.D.C. 2004) ..........................................................................................10
                                                             25   Kendall v. Visa U.S.A., Inc.,
                                                             26      518 F.3d 1042 (9th Cir. 2008)...................................................................................................11

                                                             27   Les Shockley Racing, Inc. v. National Hot Rod Ass’n,
                                                                     884 F.2d 504 (9th Cir. 1989).....................................................................................................16
                                                             28
                                                                                                                                                  MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                                                           MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1   Mack v. South Bay Beer Distrib.,
                                                                    789 F.2d 1279 (9th Cir. 1986).....................................................................................................7
                                                              2
                                                                  Mike Rose’s Auto Body, Inc. v. Applied Underwriters Captive Risk Assurance Co.,
                                                              3
                                                                     Inc.,
                                                              4      Case No. 16-cv-01864-EMC, 2016 WL 5407898 (N.D. Cal. Sept. 28, 2016) .........................19

                                                              5   Moore v. Navarro,
                                                                    Case No. C 00-03213 MMC, 2004 WL 783104 (N.D. Cal. Mar. 31, 2004) ............................18
                                                              6
                                                                  In re Musical Instruments & Equip. Antitrust Litig.,
                                                              7       798 F.3d 1186 (9th Cir. 2015).......................................................................................11, 12, 16
                                                              8
                                                                  In re Optical Disk Drive Antitrust Litig.,
                                                              9       Case No. 10-md-02143-RS, 2017 WL 6503743 (N.D. Cal. Dec. 18, 2017),
Ropers Majeski Kohn & Bentley




                                                                      appeal dismissed sub nom. In re Optical Disk Drive Prod. Antitrust Litig., No.
                                                             10       18-15093, 2018 WL 7076882 (9th Cir. Nov. 26, 2018), and appeal dismissed
                                                                      sub nom. In re Optical Disk Drive Prod. Antitrust Litig., No. 18-15090, 2018
                                                             11       WL 7107547 (9th Cir. Nov. 26, 2018) ......................................................................................18
                                A Professional Corporation




                                                             12   In re Rubber Chemicals Antitrust Litig.,
                                      Redwood City




                                                             13       504 F. Supp. 2d 777 (N.D. Cal. 2007) ......................................................................................13

                                                             14   In re TFT-LCD (Flat Panel) Antitrust Litig.,
                                                                      MDL No. 1827-SI, 2010 WL 2629728 (N.D. Cal. June 29, 2010) ......................................9, 10
                                                             15
                                                                  Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield,
                                                             16      552 F.3d 430 (6th Cir. 2008).......................................................................................................9
                                                             17   Statutes
                                                             18   Cal. Bus. & Prof. Code § 16720 .......................................................................................................2
                                                             19
                                                                  Cal. Bus. & Prof. Code § 17200 .......................................................................................................2
                                                             20
                                                                  Cal. Ins. Code § 1809 ........................................................................................................................5
                                                             21
                                                                  Cal. Ins. Code § 1823 ......................................................................................................................12
                                                             22
                                                                  15 U.S.C. § 1 .........................................................................................................................2, 15, 17
                                                             23
                                                                  California Constitution Article 1, Section 12 ....................................................................................3
                                                             24
                                                                  Other Authorities
                                                             25

                                                             26   Federal Rule of Civil Procedure 8 .....................................................................................................9

                                                             27   Federal Rule of Civil Procedure 8(a) ..............................................................................................17

                                                             28   Federal Rule of Civil Procedure 12(b)(1) .........................................................................................3
                                                                                                                                                     MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1
                                                                                                                                      - ii -                    MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1   Federal Rule of Civil Procedure 12(b)(6) .........................................................................................3
                                                              2   Federal Rule of Civil Procedure 56 ...................................................................................................7
                                                              3

                                                              4

                                                              5

                                                              6

                                                              7

                                                              8
                                                              9
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11
                                A Professional Corporation




                                                             12
                                      Redwood City




                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19
                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27
                                                             28
                                                                                                                                                MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1
                                                                                                                                  - iii -                  MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1            The Individual Defendants, the Association Defendants, the Eighteen Defendants, and

                                                              2   Surety Defendant Lexington National Insurance Corporation respectfully submit this

                                                              3   Consolidated Motion and Memorandum of Points and Authorities in addition and as a supplement

                                                              4   to the Joint Motion to Dismiss filed on behalf of all the Defendants in this Action (ECF No. 56).

                                                              5                        NOTICE OF MOTION AND MOTION TO DISMISS
                                                              6            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                                              7            PLEASE TAKE NOTICE that on September 18, 2019 at 2:00 p.m., or as soon thereafter

                                                              8   as counsel may be heard, before the Honorable Jon S. Tigar, United States District Judge for the

                                                              9   Northern District of California, located at Courtroom 2, Fourth Floor, Ronald V. Dellums Federal
Ropers Majeski Kohn & Bentley




                                                             10   Building & United States Courthouse, 1301 Clay Street, Oakland, CA 94612, California,

                                                             11   Defendants American Bail Coalition, Inc., California Bail Agents Association, and Golden State
                                A Professional Corporation




                                                             12   Bail Agents Association (“Association Defendants”), William B. Carmichael and Jerry Watson
                                      Redwood City




                                                             13   (“Individual Defendants”), the Eighteen Defendants, namely Accredited Surety and Casualty

                                                             14   Company, Inc., American Contractors Indemnity Company, Associated Bond and Insurance

                                                             15   Agency, Inc., Bankers Insurance Company, Continental Heritage Insurance Company, Danielson

                                                             16   National Insurance Company, Financial Casualty & Surety, Inc., Harco National Insurance

                                                             17   Company, Indiana Lumbermens Mutual Insurance Company, Lexon Insurance Company, North

                                                             18   River Insurance Company, Philadelphia Reinsurance Corporation, Seneca Insurance Company,

                                                             19   Sun Surety Insurance Company, United States Fire Insurance Company, Universal Fire &

                                                             20   Insurance Company, Williamsburg National Insurance Company, and All-Pro Bail Bonds Inc.

                                                             21   (“Eighteen Defendants”), and Surety Defendant Lexington National Insurance Corporation, will

                                                             22   and hereby do respectfully move this Court for an Order dismissing Plaintiffs’ Consolidated

                                                             23   Amended Class Action Complaint (ECF No. 46), as to these Defendants. This Motion to Dismiss

                                                             24   is made on the grounds that Plaintiffs have failed to state a claim against each of these

                                                             25   Defendants, and on the ground that the statute of limitations has run as to any claims against

                                                             26   Defendant Danielson National Insurance Company.

                                                             27
                                                             28
                                                                                                                            MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1
                                                                                                                    1                  MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1             This Motion is based upon this Notice of Motion, the accompanying Memorandum of

                                                              2   Points and Authorities, the pleadings and other documents on file in this action, and such other

                                                              3   and further evidence and arguments as may hereafter be adduced.

                                                              4                               STATEMENT OF ISSUES TO BE DECIDED
                                                              5            1.        Whether this Court must dismiss Plaintiffs’ Consolidated Amended Class Action

                                                              6   Complaint (“CAC”) as to the Eighteen Defendants1 on the grounds that Plaintiffs have failed to

                                                              7   state a claim against these Defendants where the CAC lists the Defendant’s name, place of

                                                              8   incorporation, principal place of business, and the location of its agent for service of process, and

                                                              9   except for identifying one bail agent that sold a bond to the named plaintiff which was
Ropers Majeski Kohn & Bentley




                                                             10   underwritten by one surety Defendant, the Eighteen Defendants are not otherwise referred to in

                                                             11   the CAC.
                                A Professional Corporation




                                                             12            2.        Whether this Court must dismiss the CAC as to the Individual Defendants on the
                                      Redwood City




                                                             13   grounds that Plaintiffs have failed to state a claim where they have not pled evidentiary facts

                                                             14   demonstrating that these Defendants participated in a conspiracy to fix bail bond premiums in

                                                             15   violation of Section 1 of the Sherman Act, 15 U.S.C. § 1; California’s Cartwright Act, Cal. Bus.

                                                             16   & Prof. Code § 16720; and California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof.

                                                             17   Code § 17200.

                                                             18            3.        Whether this Court must dismiss the CAC as to the Association Defendants on the

                                                             19   grounds that Plaintiffs have failed to state a claim where they have not pled evidentiary facts

                                                             20   demonstrating that these Defendants participated in a conspiracy to fix bail bond premiums in

                                                             21   violation of Section 1 of the Sherman Act, 15 U.S.C. § 1; California’s Cartwright Act, Cal. Bus.

                                                             22   & Prof. Code § 16720; and California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof.

                                                             23   Code § 17200.

                                                             24   1
                                                                    The Eighteen Defendants are: Accredited Surety and Casualty Company, Inc., American
                                                             25   Contractors Indemnity Company, Associated Bond and Insurance Agency, Inc., Bankers
                                                                  Insurance Company, Continental Heritage Insurance Company, Danielson National Insurance
                                                             26   Company, Financial Casualty & Surety, Inc., Harco National Insurance Company, Indiana
                                                                  Lumbermens Mutual Insurance Company, Lexon Insurance Company, North River Insurance
                                                             27   Company, Philadelphia Reinsurance Corporation, Seneca Insurance Company, Sun Surety
                                                                  Insurance Company, United States Fire Insurance Company, Universal Fire & Insurance
                                                             28   Company, Williamsburg National Insurance Company, and All-Pro Bail Bonds, Inc.

                                                                                                                             MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                 -2-                  MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1            4.        Whether this Court must dismiss the CAC as to Defendant Lexington National

                                                              2   Insurance Company (“Lexington”) on the grounds that Plaintiffs have failed to state a claim

                                                              3   against Defendant Lexington as the allegations in the CAC against this Defendant are so minimal

                                                              4   as be almost non-existent.

                                                              5            5.        Whether Danielson National Insurance Company can be liable where it was placed

                                                              6   in run-off and ceased writing bail bonds over four years before the initial complaints in this

                                                              7   matter were filed.

                                                              8                          MEMORANDUM OF POINTS AND AUTHORITIES
                                                              9            Pursuant to the Court’s Orders of April 25, 2019 and May 1, 2019 (Crain, ECF Nos. 165
Ropers Majeski Kohn & Bentley




                                                             10   and 174), the undersigned Defendants file this separate consolidated motion and accompanying

                                                             11   memorandum of points and authorities to address certain issues that pertain to them and that
                                A Professional Corporation




                                                             12   supplement the arguments made in Defendants’ Joint Motion to Dismiss (“Joint Motion”). To be
                                      Redwood City




                                                             13   clear, all the undersigned Defendants join in and agree with the arguments in the Joint Motion

                                                             14   which conclusively demonstrates why the CAC should be dismissed under Fed. R. Civ. P.

                                                             15   12(b)(1) and 12(b)(6).

                                                             16   I.       INTRODUCTION
                                                             17            Article 1, Section 12 of the California Constitution provides that, with certain exceptions

                                                             18   for certain serious offenses, “[a] person shall be released on bail by sufficient sureties.” Those

                                                             19   individuals who cannot “make bail” on their own may be freed pretrial by obtaining a bail bond

                                                             20   from a surety, which is brokered through a licensed bail agent. Regardless of whether charges are

                                                             21   brought or later dropped, or the individual pleads guilty, or is later convicted or acquitted, with

                                                             22   only one exception, the premium is not refunded because it secures the arrestee’s freedom

                                                             23   pending disposition of the criminal charges.2

                                                             24            Plaintiffs claim that the Defendants — sureties, bail agents, trade associations, and

                                                             25
                                                                  2
                                                             26     The California Department of Insurance (“CDI”), which regulates the bail bond industry,
                                                                  makes this clear in its FAQs: “Are premiums refundable? No, unless the bailee is surrendered,
                                                             27   then the bail fee is refundable minus administrative costs per CCR Title 10 § 2090. Premiums
                                                                  are nonrefundable even if charges are dropped.” CDI FAQs (emphasis added), available at
                                                             28   https://www.insurance.ca.gov/01-consumers/170-bail-bonds/ (last accessed July 12, 2019).

                                                                                                                             MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                 -3-                  MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1   individuals — have conspired to maintain a “no rebate” policy. Yet, to the extent that Plaintiffs

                                                              2   pleads any facts, the CAC actually undercuts that contention where it alleges that the Individual

                                                              3   Defendants criticized the concept of rebating that was allegedly rampant among the

                                                              4   approximately 3,200 bail agents in California. That is, the CAC itself alleges that the bail bond

                                                              5   industry is a robust market in terms of the number and vigor of players with no barriers to entry

                                                              6   (provided that, as demonstrated in the main brief, the industry itself and the rate approval process

                                                              7   is heavily regulated and overseen by the California Department of Insurance). The fact that there

                                                              8   are 3,200 bail licenses, up from 1,200 in the 1980s, all competing for a “slice of the pie,” while

                                                              9   the number of arrests and bonds have declined, negates any plausible inference that two bail
Ropers Majeski Kohn & Bentley




                                                             10   agents, twenty-three sureties, three associations, and two individuals maintain a market-wide

                                                             11   price fixing scheme (especially where premiums must be approved through a regulated process).
                                A Professional Corporation




                                                             12            Tellingly, the CAC does not plead any facts, much less the requisite evidentiary facts,
                                      Redwood City




                                                             13   demonstrating that the Defendants joined or participated in any such conspiracy. The CAC fails

                                                             14   to allege how the sureties, associations, or individuals have a stake in or control over whether the

                                                             15   bail agents (who sell the bail bonds to the arrestees or their family members) share any portion of

                                                             16   their commission with the bond purchaser, nor how the sureties, associations or individuals are

                                                             17   involved in such a conspiracy, nor how they would enforce it. Rather, all of them seem to have

                                                             18   been named as Defendants merely because they are associated in some way with the bail bond

                                                             19   industry, and because some have made public speeches criticizing rebating as a matter of public

                                                             20   policy. And the CAC fails to plead any facts demonstrating how one surety, Danielson National

                                                             21   Insurance Company (“DNIC”), which placed its entire business into “run-off” in 2012 and ceased

                                                             22   accepting new policy applications at that time, can possibly have any liability where the initial

                                                             23   Complaint in this action was filed in January 2019.

                                                             24            Significantly, the CAC does not shed any light on exactly what the Individuals,

                                                             25   Associations, the Eighteen Defendants, or any other defendants, are accused of doing in

                                                             26   furtherance of the purported, but otherwise un-explained price-fixing conspiracy. Allegedly, the

                                                             27   Association Defendants held industry meetings and supplied information to the public regarding

                                                             28   bail bonds. The Individual Defendants are alleged to have made a handful of public statements

                                                                                                                             MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                 -4-                  MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1   over a more than twenty-year period generally supporting the bail bond industry and criticizing

                                                              2   the rebating of commissions. The Bail Agent sold a bond, and the Surety Defendants write

                                                              3   bonds, and they and the premiums charged, are regulated by the CDI. None of the allegations in

                                                              4   the CAC demonstrates that any of these Defendants were involved in creating, participating in,

                                                              5   supporting, or furthering any alleged price fixing conspiracy. Accordingly, the CAC must be

                                                              6   dismissed as to each of them.

                                                              7   II.      FACTUAL BACKGROUND
                                                              8            The CAC identifies four categories of defendant: sureties, bail agents, industry

                                                              9   associations, and individuals. CAC ¶¶ 13-35, 37-38, 40-42, & 44-45. Sureties and bail agents are
Ropers Majeski Kohn & Bentley




                                                             10   regulated by the California Department of Insurance, which also regulates the “premium” that

                                                             11   may be charged by bail agents. See Joint Motion at 3-4. Bail agents and their agents are
                                A Professional Corporation




                                                             12   licensees of the surety insurer, who is the principal of the transaction. Cal. Ins. Code § 1809; id.
                                      Redwood City




                                                             13   at § 1800(a) (sureties may not issue a bond to a guarantor except through a licensed bail entity);

                                                             14   see also Groves v. City of Los Angeles, 40 Cal. 2d 751, 758-759 (1953).3

                                                             15            A.        The Individual Defendants Are Not Sureties or Bail Agents
                                                             16            The Individual Defendants allegedly have served as industry executives in various

                                                             17   positions; however, they are not themselves sureties or bail agents. See id. ¶¶ 44-45. Jerry

                                                             18   Watson (“Watson”) is identified as “Vice President of the AIA and Senior Counsel and Board

                                                             19   Member” of Defendant American Bail Coalition (“ABC”). CAC ¶ 44. He is alleged to have

                                                             20   made various public statements about AIA and the bail industry. Allegedly, he claimed that the

                                                             21   insurance companies he worked for have never taken a loss on a bail bond. Id. ¶ 63. He is further

                                                             22   alleged to have written an article in 2009, “The New Age of Bail,” in which he explained that

                                                             23   competition in the bail bond industry was intensifying due to the increasing number of bail agents

                                                             24   3
                                                                    Despite its age, the California Supreme Court’s opinion in Groves does a good job of explaining
                                                             25   the economics of the bail bond business. If the plaintiff bail agent in Groves sold a $100,000 bail
                                                                  bond, regardless of the fee charged to the guarantor who purchased the bond, the plaintiff paid
                                                             26   $2,000 (2% of the face value) to the intermediary, which paid $1,000 (1% of the face value) to the
                                                                  surety. Under this arrangement, if the bail agent charged no less than $2,000, it would have
                                                             27   $8,000 to negotiate with the guarantor (the bail bond purchaser) through rebating. Significantly,
                                                                  regardless of the fee to the purchaser, the surety is paid the same amount determined by the face-
                                                             28   value of the bond set by the court.

                                                                                                                             MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                 -5-                  MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1   entering the field and the simultaneous reduction of demand for bail bonds as arrests were

                                                              2   shrinking by 2% annually nationwide. Id. ¶ 111.

                                                              3            William Carmichael (“Carmichael”) is allegedly Chairman of the ABC, as well as

                                                              4   “President and CEO of Defendant American Surety Company (ASC) and the former President

                                                              5   and Executive Director” of ABC. CAC ¶¶ 45, 77. Like Watson, Carmichael is alleged to have

                                                              6   publicly expressed his frustration with the growing competition and rebating in the bail bond

                                                              7   industry, which emphasized short-term gains above the long-term financial integrity of the

                                                              8   industry through under-capitalization. See CAC ¶¶ 77-79, 106; see also id. ¶ 78 (“. . . if left

                                                              9   unchecked, rampant premium discounting will result in the end of the bail bond business as we
Ropers Majeski Kohn & Bentley




                                                             10   know it . . .”); id. ¶ 106 (“I don’t know who the math wiz was who thought that [premium

                                                             11   discounting] was a good idea but they get my vote for a lifetime vacation in Guantanamo.”).
                                A Professional Corporation




                                                             12   Carmichael also allegedly made statements expressing his generalized support for the bail bond
                                      Redwood City




                                                             13   industry and the role of the agents and sureties. See, e.g., id. ¶ 77 (in 1986 he, “wished for a

                                                             14   cohesive band of agents and companies whose power, when combined, far exceeded the power of

                                                             15   an unorganized group of single businesses.”).

                                                             16            B.        The Association Defendants Are Not Sureties or Bail Agents
                                                             17            The CAC asserts claims against three non-profit associations – two in California, the

                                                             18   Golden State Bail Agents Association (“GSBAA”) and California Bail Agents Association

                                                             19   (“CBAA”), and one in Pennsylvania, ABC. All three associations are alleged to be non-profit

                                                             20   organizations; ABC and CBAA are also alleged to be trade associations. CAC ¶¶ 40-42.

                                                             21                      1.    American Bail Coalition
                                                             22            ABC is a Pennsylvania 501(c)(6) non-profit organized as a trade association for the

                                                             23   national bail underwriting industry. CAC ¶ 40. Unsurprisingly, it organizes meetings with bail

                                                             24   industry representatives – for example, ABC organized a November 2, 2011 bail industry meeting

                                                             25   in Los Angeles, which included representatives from CBAA, GSBAA, and Aladdin Bail Bonds.

                                                             26   Id. ¶¶ 86, 87. This “cooperative” was named the California Bail Coalition (“CBC”). Ibid. The

                                                             27   CAC does not allege what information was presented or discussed at the meeting, nor any other

                                                             28   facts about what happened at or after that meeting. The CAC makes no other allegation about

                                                                                                                             MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                 -6-                  MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1   ABC, including regarding its activities, other meetings, or services to its members.

                                                              2                      2.   California Bail Agents Association
                                                              3            CBAA is California 501(c)(6) non-profit organized as a trade association for bail agents in

                                                              4   California. CAC ¶ 41. It allegedly hosts annual conventions, including its 39th Annual

                                                              5   Convention in Reno, Nevada on October 1, 2018. Id. ¶ 81. The CAC alleges that CBAA’s web

                                                              6   page includes a discussion of “How Bail Bonds Work” which reportedly states in response to the

                                                              7   question, “Are there any restriction on how high my bail can be?” that “Each surety company

                                                              8   must file rates with the Department of Insurance. Bail agents representing a company must

                                                              9   charge the same, filed rates.” CAC ¶ 83.4 The CAC further alleges that the “CBAA does not
Ropers Majeski Kohn & Bentley




                                                             10   disclose that agents are allowed to rebate freely based on market competition” but itself fails to

                                                             11   note that this information is publicly available on the CDI’s website. See Ex. 2 to the Declaration
                                A Professional Corporation




                                                             12   of Jon Cieslak5 (CDI, FAQs: “Is bail “rebating” legal? Yes. A bail agent may choose to negotiate
                                      Redwood City




                                                             13   a lower fee by rebating, as allowed by Proposition 103”); and Ex. 1 (Pacific Bonding Corporation

                                                             14   vs. John Garamendi, Civil Case No. GIC 815786 (San Diego County Superior Court), available

                                                             15   at https://www.insurance.ca.gov/01-consumers/170-bail-bonds/ (last accessed July 12, 2019));

                                                             16   Request for Judicial Notice (“RJN”) at 1 and Sections I.B and I.C. (ECF No. 57).6

                                                             17            CBAA also allegedly maintains information “regarding premiums charged,” but offers no

                                                             18   facts regarding what information is collected, why it is collected, who has access to it, or how it is

                                                             19   actually used, if at all. Id. ¶ 84.

                                                             20                      3.   Golden State Bail Agents Association
                                                             21            GSBAA is a California 501(c)(6) non-profit, and unlike ABC and CSBAA is not alleged

                                                             22   to be a trade association for the bail bond industry. CAC ¶ 42. GSBAA was founded in 2004 and

                                                             23   vaguely is alleged to “function[] similarly” to CBAA. Id. ¶ 85. The CAC makes no other

                                                             24   4
                                                                    The CAC does not supply a citation to this web page or an indication of when it was last
                                                             25   accessed.
                                                                  5
                                                                    All exhibits referenced herein are attached to the Declaration of Jon Cieslak, filed in support of
                                                             26   the Defendants’ Joint Motion and this Consolidated Motion.
                                                                  6
                                                             27     A court may take judicial notice of “matters of public record” to determine whether a complaint
                                                                  states a claim under Rule 12(b)(6) without transforming a 12(b)(6) motion into a Rule 56 motion.
                                                             28   Mack v. South Bay Beer Distrib., 789 F.2d 1279, 1282 (9th Cir. 1986).

                                                                                                                             MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                -7-                   MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1   allegations concerning GSBAA, including concerning its members, its meetings, the locations of

                                                              2   its meetings, or its functions.

                                                              3            C.        Bail Agents
                                                              4            The CAC asserts claims against two bail agencies doing business in California. CAC ¶¶

                                                              5   37-38. According to the CAC, “in the mid-80’s, there were 1,200 agents in the state. Now there

                                                              6   are 3,400, one on top of the other, and everyone is fighting for that slice of the pie.” Id. ¶ 112

                                                              7   (quoting CBAA president). CDI is required to publish and maintain a list of licensees on its

                                                              8   public website. As of this writing, there are approximately 3,200 bail agents in California

                                                              9   licensed by the CDI. See Ex. 2 (CDI, Bail Bonds, available at http://www.insurance.ca.gov/01-
Ropers Majeski Kohn & Bentley




                                                             10   consumers/170-bail-bonds/ (last accessed July 12, 2019)); RJN at 1, and Section I.C. One of the

                                                             11   bail agencies, All-Pro Bail Bonds, Inc., one of the Eighteen Defendants, is not alleged to have
                                A Professional Corporation




                                                             12   done anything except sell a bail bond to one of the named Plaintiffs. CAC ¶ 11.
                                      Redwood City




                                                             13            D.        Sureties
                                                             14            The CAC identifies twenty-three surety company Defendants. CAC ¶¶ 13-35. The only

                                                             15   allegations as to seventeen of the Surety Defendants are at the outset of the CAC, where they are

                                                             16   included in the list of Surety Defendants with their names, places of incorporation, principal

                                                             17   places of business, and agents for service of process. See id. ¶¶ 13, 15, 17-19, 21-24, 27-29, 31-

                                                             18   35, 37; and Section III.A, below. One other surety, Lexington National Insurance Corporation, is

                                                             19   barely mentioned in the CAC, and factual allegations of wrongdoing against it are non-existent.

                                                             20   See Section III.D, below. And one of the Eighteen Defendants, Danielson National Insurance

                                                             21   Company, placed its entire business into “run-off” in 2012 and ceased accepting new policy

                                                             22   applications. See Section III.E, below.

                                                             23   III.     ARGUMENT

                                                             24            Defendants adopt and incorporate by reference, the discussion of the standard of review

                                                             25   for a motion to dismiss a complaint asserting antitrust claims, as set forth in the Defendants’ Joint

                                                             26   Brief. See Joint Brief at 9-10.

                                                             27
                                                             28

                                                                                                                             MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                 -8-                  MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1            A.        The CAC Fails to Allege Any Facts as to Eighteen Defendants, and Plaintiffs’
                                                                                     Claims as to These Defendants Should Be Dismissed
                                                              2

                                                              3            As stated in the Joint Motion at page 17, in an antitrust action alleging an anticompetitive

                                                              4   agreement, a complaint cannot merely lump the defendants together. It “must allege that each

                                                              5   individual defendant joined the conspiracy and played some role in it.” TFT-LCD (Flat Panel)

                                                              6   Antitrust Litig., 586 F. Supp. 2d 1109, 1117 (N.D. Cal. 2008). “Generic pleading, alleging

                                                              7   misconduct against defendants without specifics as to the role each played in the alleged

                                                              8   conspiracy, was specifically rejected by Twombly.” Total Benefits Planning Agency, Inc. v.

                                                              9   Anthem Blue Cross & Blue Shield, 552 F.3d 430, 436 (6th Cir. 2008) (citing Bell Atlantic Corp. v.
Ropers Majeski Kohn & Bentley




                                                             10   Twombly, 550 U.S. 544 (2007)).

                                                             11            Besides the fact that the allegations in the CAC do not plausibly allege that any of the
                                A Professional Corporation




                                                             12   thirty named Defendants joined or participated in a conspiracy, the inadequacy of Plaintiffs’
                                      Redwood City




                                                             13   pleading is even more apparent as to the Eighteen Defendants that never appear in the CAC’s

                                                             14   “Factual Allegations.” Plaintiffs name these Eighteen Defendants only in the caption, and in the

                                                             15   list of parties, merely allege their state of incorporation and principal place of business in the

                                                             16   introductory sections of the CAC, and contend that All-Pro Bail Bonds sold a bond to Ms. Crain,

                                                             17   which was underwritten by Bankers Insurance. But when it comes time to allege facts in support

                                                             18   of the supposed conspiracy, none of these Eighteen Defendants is ever mentioned again. CAC

                                                             19   ¶¶ 56-120. Federal Rule of Civil Procedure 8 requires Plaintiffs to give Defendants fair notice of

                                                             20   their claims.

                                                             21            Without a single specific allegation tying these Eighteen Defendants to the sprawling

                                                             22   conspiracy Plaintiffs are attempting to allege, these Defendants have been left in the dark as to

                                                             23   what they are alleged to have done, much less when or with whom. See Twombly, 550 U.S. at

                                                             24   565 n.10 (noting that an antitrust complaint that does not allege which defendants entered into an

                                                             25   illicit agreement, or when or where the agreement took place, does not provide the notice required

                                                             26   by Rule 8, because a defendant would have “little idea where to begin” in preparing a response).

                                                             27   Without such level of detail (or, in fact, any level of detail), which is required by the Rules, these

                                                             28   Eighteen Defendants cannot adequately defend themselves against Plaintiffs’ claims.

                                                                                                                              MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                 -9-                   MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1            Further, as pointed out by the Supreme Court in Twombly, the “costs of modern federal

                                                              2   antitrust litigation and the increasing caseload of the federal courts counsel against sending the

                                                              3   parties into discovery when there is no reasonable likelihood that the plaintiffs can construct a

                                                              4   claim from the events related in the complaint.” Twombly, 550 U.S. at 558 (citing Car Carriers,

                                                              5   Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1984)). As to the Eighteen Defendants for

                                                              6   which no facts have been alleged, there is no likelihood at all that Plaintiffs can construct a claim

                                                              7   against them, because they plead zero facts about them. These Eighteen Defendants should not

                                                              8   be required to engage in what is sure to be expensive, voluminous, and lengthy litigation and

                                                              9   discovery when they are not alleged to have done anything except sell or underwrite bail bonds.
Ropers Majeski Kohn & Bentley




                                                             10            Accordingly, given the complete absence of factual allegations against these Eighteen

                                                             11   Defendants, dismissal is required. See In re TFT-LCD (Flat Panel) Antitrust Litig., MDL No.
                                A Professional Corporation




                                                             12   1827-SI, 2010 WL 2629728, at *7 (N.D. Cal. June 29, 2010) (dismissing complaint as to
                                      Redwood City




                                                             13   defendant PENAC where, other than allegations about “defendants” collectively, the only

                                                             14   allegations specific to PENAC were that it manufactured, sold, and distributed LCD panels, and a

                                                             15   conclusory statement that it had “participated in the conspiracy”); see also Jung v. Ass’n of

                                                             16   American Medical Colleges, 300 F. Supp. 2d 119, 163-164 (D.D.C. 2004) (dismissing complaint

                                                             17   as to defendant where complaint did not contain “any specific allegations” against it).

                                                             18            B.        The CAC Fails to Plead Facts Concerning the Alleged Roles of the Individual
                                                                                     Defendants in the Purported Antitrust Conspiracy
                                                             19
                                                             20            To state a claim for antitrust conspiracy, plaintiffs must plead individualized factual

                                                             21   allegations supporting the antitrust conspiracy claims against each defendant. See In re Cathode

                                                             22   Ray Tube (CRT) Antitrust Litigation, No. 07-5944 SC, 2010 WL 9543295, at *6 (N.D Cal. Feb. 5,

                                                             23   2010). That is, plaintiffs must plead “allegations specific to each defendant alleging that

                                                             24   defendant’s role in the alleged conspiracy.” TFT-LCD, 586 F. Supp. 2d at 1117. It is not enough

                                                             25   to merely name a person or an entity as a defendant. Rather, “the complaint ‘must allege that

                                                             26   each individual defendant joined the conspiracy and played some role in it because, at the heart of

                                                             27   an antitrust conspiracy is an agreement and a conscious decision by each defendant to join it.’”

                                                             28

                                                                                                                              MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                 - 10 -                MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1   Ibid. (citing In re Elec. Carbon Prods. Antitrust Litig., 333 F. Supp. 2d 303, 311-12 (D.N.J. 2004)

                                                              2   (further citations omitted).

                                                              3            The CAC has not even come close to doing so. Instead, it is devoid of factual allegations

                                                              4   outlining the scope of the alleged price-fixing conspiracy (see Defendants’ Joint Brief at Section

                                                              5   B.1) or the role played by any of the Defendants, including the Individual Defendants. Plaintiffs

                                                              6   must plead “evidentiary facts” (Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1047 (9th Cir.

                                                              7   2008)), i.e., facts that “can answer the questions “who, did what, to whom (or with whom),

                                                              8   where, and when” (In re Musical Instruments & Equip. Antitrust Litig., 798 F.3d 1186, 1194, n.6

                                                              9   (9th Cir. 2015) (quoting Kendall, 518 F.3d at 1047)). Here, Plaintiffs identify Watson and
Ropers Majeski Kohn & Bentley




                                                             10   Carmichael by their affiliations, and then string together disparate public statements and contend

                                                             11   that this somehow demonstrates that they conspired to fix bail bond prices.
                                A Professional Corporation




                                                             12            Neither Carmichael nor Watson is alleged to have entered into an agreement to fix prices,
                                      Redwood City




                                                             13   nor are they alleged to have any power to enforce a “no rebating” agreement. Instead, Plaintiffs

                                                             14   allege that Carmichael and Watson made a handful of public statements often on unspecified

                                                             15   dates, over a more than twenty-year period, including relating to the expansion in the number of

                                                             16   participants in the bail bond industry who enter the market by aggressive price-cutting, which

                                                             17   threatened the financial integrity of the system. See CAC ¶¶ 75, 78, 106, 111. None of these

                                                             18   statements indicates “an agreement to not compete.” CAC ¶ 71(a). Rather, they establish that no

                                                             19   such clandestine agreement existed; otherwise, Carmichael and Watson would not have publicly

                                                             20   commented on a business practice they perceived threatened the financial stability of the industry

                                                             21   through under-capitalization. See, e.g., id. ¶ 106 (Carmichael allegedly stated that, “I don’t know

                                                             22   who the math wiz was who thought that [premium discounting] was a good idea but they get my

                                                             23   vote for a lifetime vacation in Guantanamo.”). In fact, the CAC makes plain that the industry is

                                                             24   highly competitive. See, e.g., id. ¶ 111 (Watson allegedly stated in a 2009 article that “[f]or a

                                                             25   number of years, there has been concern that too many new agents are entering an already

                                                             26   crowded industry. . . . Whatever the cause may be, the effect is clear: There are increasingly

                                                             27   fewer bonds in the marketplace.”).

                                                             28

                                                                                                                             MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                - 11 -                MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1            Carmichael’s anodyne support for the efforts of trade associations to promote the bail

                                                              2   bond industry is routine business executive speech. For example, Carmichael, as President and

                                                              3   CEO of Defendant ASC (see CAC ¶¶ 13, 45), reportedly stated that ASC participates in agents’

                                                              4   associations “in recognition of the ‘important role a surety must play in protecting our markets.’”

                                                              5   Id. ¶ 80. That is nothing more than a recognition of the obvious role that sureties (that is, a

                                                              6   guarantor of a third party’s performance) intrinsically play in protecting the bail business (or any

                                                              7   business) from over-leveraging and financial ruin. Rather than being anti-competitive,

                                                              8   Carmichael’s statement reflects the significance of the sureties’ role, consistent with the

                                                              9   Legislature’s requirement that sureties contribute to a reserve fund and maintain fees in
Ropers Majeski Kohn & Bentley




                                                             10   segregated trust accounts. See Cal. Ins. Code § 1823. Other statements attributed to Carmichael

                                                             11   are equally innocuous support for the industry. See CAC ¶ 77 (In 1986, he “wished for a
                                A Professional Corporation




                                                             12   cohesive band of agents and companies whose power, when combined, far exceeded the power of
                                      Redwood City




                                                             13   an unorganized group of single businesses”). Nowhere do Plaintiffs allege that Watson or

                                                             14   Carmichael directed any of the other Defendants to fix prices, nor are their public statements

                                                             15   alleged to function as messages to third parties to toe the line on maintaining prices. To the

                                                             16   contrary, neither Watson nor Carmichael is alleged to have had any authority whatsoever to direct

                                                             17   or control any third party.

                                                             18            Merely alleging that the Individual Defendants made fewer than a half-dozen public

                                                             19   statements altogether over a more than twenty-year period supporting the industry generally and

                                                             20   speaking against discounting does not tie them to any alleged price-fixing conspiracy.7 Much

                                                             21   more is needed to state a claim. See Brennan vs. Concord EFS Inc., 369 F. Supp. 2d 1127, 1135

                                                             22   (N.D. Cal. 2005) (granting motion to dismiss complaint against two defendants because the

                                                             23

                                                             24
                                                                  7
                                                             25     To the extent that it pleads dates, the CAC alleges that Carmichael made public statements as far
                                                                  back as 2005 (CAC ¶¶ 78, 80), and Watson in 2009 (id. ¶ 111). Accordingly, if there had ever
                                                             26   been a violation (which there was not), the four year limitations period accrued and ran many
                                                                  years ago. See e.g., In re Animation Workers Antitrust Litig., 87 F. Supp. 3d 1195, 1209 (N.D.
                                                             27   Cal. 2015) (the “U.S. Supreme Court and Ninth Circuit have clearly held that claims under the
                                                                  Sherman Act are subject to an injury rule, rather than a discovery rule.”); and id. at 1210 (holding
                                                             28   that the same is true for UCL claims).

                                                                                                                             MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                - 12 -                MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1   complaint did not contain allegations specifically connecting them to the alleged conspiracy

                                                              2   involving purported price-fixing in connection with ATM network interchange fees).

                                                              3            Unlike cases in which courts have found that the complaint stated a claim for price fixing,

                                                              4   Plaintiffs have not alleged that the Individual Defendants (or anyone else) discussed fixing prices

                                                              5   at industry association meetings or otherwise, nor that they engaged in enforcement activity.

                                                              6   Compare In re Graphics Processing Units Antitrust Litig., 527 F. Supp. 2d 1011, 1020-23 (N.D.

                                                              7   Cal. 2007) (allegations of price fixing based on parallel action were consistent with both

                                                              8   conspiracy and lawful conduct, so complaint did not satisfy the Twombly standard); with In re

                                                              9   Rubber Chemicals Antitrust Litig., 504 F. Supp. 2d 777, 790 (N.D. Cal. 2007) (complaint stated a
Ropers Majeski Kohn & Bentley




                                                             10   claim by pleading “specific and substantial” allegations of individual’s involvement in price-

                                                             11   fixing meetings and details of defendants’ price-fixing activity and enforcement). The opposite is
                                A Professional Corporation




                                                             12   true here. The CAC concedes that (1) competition is growing as evidenced by the explosion from
                                      Redwood City




                                                             13   1,200 to 3,400 bail agents in California in the last thirty years; (2) the bail bond market is

                                                             14   shrinking as arrest rates drop; (3) and long-time industry players Carmichael and Watson saw the

                                                             15   combination of these factors as leading to financially dangerous rampant price-discounting. The

                                                             16   CAC’s quoted materials demonstrate that the Individual Defendants’ statements were public

                                                             17   responses to price-cutting due to increased competition in the marketplace, not steps in

                                                             18   furtherance of restraint of trade. Altogether, Plaintiffs have failed to allege sufficient facts “to

                                                             19   state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. Accordingly, the

                                                             20   claims against the Individual Defendants must be dismissed.

                                                             21            C.        Plaintiffs Have Not Pled Facts Even Suggesting that the Associations Were
                                                                                     Involved in or Used to Facilitate an Antitrust Conspiracy
                                                             22

                                                             23            Plaintiffs likewise do not state a claim for antitrust conspiracy against ABC, CBAA, and

                                                             24   GSBAA, the three non-profit associations. Plaintiffs conclude that the Surety Defendants “[u]sed

                                                             25   industry associations, including the Surety Association of America (SAA), the California Bail

                                                             26   Bond Association, the American Bail Coalition, and Golden State Bail Agents Association, and

                                                             27   bail education courses organized by industry leaders, as tools for enforcing their price-fixing

                                                             28   cartel” (CAC ¶ 71(c)), yet offer no facts to support that allegation or that there is even a price-

                                                                                                                              MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                 - 13 -                MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1   fixing cartel.8 Instead, the facts alleged plead nothing more than that the trade associations

                                                              2   worked to promote the bail bond industry and educate consumers — wholly legitimate objectives.

                                                              3            Plaintiffs do not plead any facts which, if true, would establish a plausible basis for

                                                              4   finding that the associations were used in a price fixing conspiracy. For example, the November

                                                              5   2, 2011 CBC meeting in Los Angeles is alleged to have included representatives from ABC,

                                                              6   CBAA, GSBAA (who have no market activities) and one bail agent, Aladdin Bail Bonds. CAC

                                                              7   ¶¶ 86, 87. Allegedly, the coalition members were still working together in 2017. Id. ¶ 87.

                                                              8   Nowhere do Plaintiffs explain what this coalition has done; instead, according to a 2017 blog post

                                                              9   by a Vice President of Surety Defendant ASC, “cooperation among industry competitors at both
Ropers Majeski Kohn & Bentley




                                                             10   the agency and surety level has been nothing short of inspiring.” Id. This allegation does not

                                                             11   plausibly support a market-wide price-fixing scheme. In fact, the CAC does not explain the quote
                                A Professional Corporation




                                                             12   at all. It is more plausible that, rather than claiming that the industry had done a good job of
                                      Redwood City




                                                             13   engaging in illegal price-fixing, he was lauding its efforts at wholly legitimate activities such as

                                                             14   proposing legislation, or meeting with the CDI or state legislators.

                                                             15            The CAC merely concludes that the Association Defendants’ meetings “provide[]

                                                             16   opportunities for Defendants to maintain and enforce the conspiracy.” Id. ¶ 80. Plaintiffs do not

                                                             17   plead any facts regarding what conspiratorial communications or acts allegedly occurred at these

                                                             18   meetings. To the contrary, Plaintiffs’ allegations suggest nothing more than the normal function

                                                             19   of an industry association to promote the industry. “Gathering information about pricing and

                                                             20   competition in the industry is standard fare for trade associations. If we allowed conspiracy to be

                                                             21   inferred from such activities alone, we would have to allow an inference of conspiracy whenever

                                                             22   a trade association took almost any action.” In re Citric Acid Litig., 191 F.3d 1090, 1098 (9th

                                                             23   Cir. 1999); see also Graphics Processing Units, 527 F. Supp. 2d at 1023 (“Attendance at industry

                                                             24   trade shows and events is presumed legitimate and is not a basis from which to infer a conspiracy,

                                                             25   without more.”). In Citric Acid, the association engaged in the legitimate function of collecting

                                                             26
                                                                  8
                                                             27    The CDI lists approximately 3,200 bail license in California. It is not plausible, much less
                                                                  conceivable, that a price-fixing cartel can exist based on a conspiracy involving only two of the
                                                             28   3,200 retail players.

                                                                                                                              MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                 - 14 -                MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1   and distributing aggregate industry information on pricing and sales to its members, not firm

                                                              2   specific information which could have been used as an enforcement mechanism to police

                                                              3   competitors’ pricing. See Citric Acid, 191 F.3d at 1099. The same is true here. See CAC ¶ 84.

                                                              4   Plaintiffs’ speculation that the information CBAA collects regarding premiums charged could be

                                                              5   used by “Defendants and their agents [ ] to detect and prevent premium discounting” cannot

                                                              6   support an antitrust claim because it alleges no facts concerning who, how, or when this

                                                              7   information was purportedly used as an enforcement mechanism.

                                                              8            Cooperation among competitors is not illegal where the objective is to promote the

                                                              9   industry. Here Plaintiffs do not allege facts even suggesting that the trade associations were used
Ropers Majeski Kohn & Bentley




                                                             10   to facilitate or police price fixing. See CAC ¶ 85 (alleging that GSBAA was founded in 2004 by

                                                             11   “competitors, [who] discovered that they had a lot in common and formed GSBAA to pursue
                                A Professional Corporation




                                                             12   their common interest in promoting and propagating the California bail industry.”); id. ¶¶ 86-87
                                      Redwood City




                                                             13   (in November 2011, ABC organized an industry meeting in which GSBAA and CBAA

                                                             14   participated along with Aladdin); id. ¶ 88 (the three associations worked together in a coalition).

                                                             15   Contrary to the inference that the Plaintiffs would have the Court draw, the CAC’s allegations are

                                                             16   supportive of legitimate cooperation or lobbying to promote the industry’s interests, rather than

                                                             17   illicit price fixing. See Maple Flooring Mfrs.’ Ass’n v. United States, 268 U.S. 563, 586 (1925)

                                                             18   (where trade associations “openly and fairly gather and disseminate information as to the cost of

                                                             19   their product, the volume of production, the actual price which the product has brought in past

                                                             20   transactions, stocks of merchandise on hand, approximate cost of transportation from the

                                                             21   principal point of shipment to the points of consumption” without “reaching or attempting to

                                                             22   reach any agreement or any concerted action with respect to prices or production or restraining

                                                             23   competition” they are not in violation of Section 1 of the Sherman Act). Here, Plaintiffs have not

                                                             24   alleged that any price-fixing agreements were ever proposed, discussed, or reached at industry

                                                             25   meetings or in connection with the associations in any way. See CAC ¶¶ 80, 81, 86, 87.

                                                             26            Plaintiffs fail to state a claim where they do not plead any facts regarding what the

                                                             27   Defendants allegedly did at meetings hosted by the Association Defendants. See In re German

                                                             28   Automotive Manufacturers Antitrust Litig., MDL No. 2796 CRB (JSC), 2019 WL 2509771, at *9

                                                                                                                             MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                 - 15 -               MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1   (N.D. Cal. June 17, 2019) (plaintiffs’ allegations regarding working groups and trade associations

                                                              2   lacked detail where, despite a dozen pages of pleading, plaintiffs “almost never identify what was

                                                              3   agreed to in these meetings and instead only vaguely refer to ‘clandestine agreements to limit

                                                              4   technological innovation.’”); Musical Instruments, 798 F.3d at 1196 (“mere participation in trade-

                                                              5   organization meetings where information is exchanged and strategies are advocated does not

                                                              6   suggest an illegal agreement”). Rather, from the sparse facts alleged, CBAA appears to have

                                                              7   been involved in publicizing information about the industry and educating bail agents. See CAC

                                                              8   ¶¶ 83, 89-90. Rather than being an antitrust violation, “[d]isseminating information that fosters

                                                              9   rational business decisions is pro-competitive.” Int’l Healthcare Mgmt. v. Hawaii Coalition for
Ropers Majeski Kohn & Bentley




                                                             10   Health, 332 F.3d 600, 608 (9th Cir. 2003).

                                                             11            The contention that the “CBAA also maintains information regarding premiums charged
                                A Professional Corporation




                                                             12   that Defendants and their agents can use to detect and prevent premium discounting” (CAC ¶ 84),
                                      Redwood City




                                                             13   is incomplete. What information? Who uses it? How is it used to “detect” or “prevent”

                                                             14   “premium discounting”? Was it used? Plaintiffs never say. Such vague allegations come

                                                             15   nowhere near satisfying the requirement that to “allege injury to competition, a section one

                                                             16   claimant may not merely recite the bare legal conclusion that competition has been restrained

                                                             17   unreasonably. Rather, a claimant must, at a minimum, sketch the outline of the antitrust violation

                                                             18   with allegations of supporting factual detail.” Les Shockley Racing, Inc. v. National Hot Rod

                                                             19   Ass’n, 884 F.2d 504, 507-08 (9th Cir. 1989).

                                                             20            Other alleged statements are simply unclear. See, e.g., CAC ¶ 104 (alleging that Dennis

                                                             21   Bartlett, former Executive Director of ABC, stated on an unspecified date that “higher bail

                                                             22   amounts have ‘disadvantaged not only defendants but bail agents, some of whom have cut

                                                             23   premium rates in order to write any bonds at all,’ and explained that in response, ‘[t]he bonding

                                                             24   industry has worked hard to rectify this abuse.’”). Not only does this statement undercut

                                                             25   Plaintiffs’ price-fixing theory by making it clear that there is active rebating competition among

                                                             26   bail agents in the market, the statement is vague and uncertain. What abuse has the association

                                                             27   worked to rectify? Reducing bail amounts set by the Superior Courts?

                                                             28

                                                                                                                            MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                               - 16 -                MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1            Although the “notice-pleading standard of Federal Rule of Civil Procedure 8(a) applies in

                                                              2   antitrust cases [citations], plaintiffs must nonetheless allege sufficient facts to support the

                                                              3   elements of a § 1 violation in order to survive a motion to dismiss.” eMag Solutions, LLC, v.

                                                              4   Toda Kogyo Corp., 426 F. Supp. 2d. 1050, 1054-55 (N.D. Cal. 2006). Plaintiffs have not met that

                                                              5   threshold requirement for pleading a “plausible” claim as to the Association Defendants. See

                                                              6   Twombly, 550 U.S. at 570. Accordingly, the claims must be dismissed as to CBAA, ABC, and

                                                              7   GSBAA.

                                                              8            D.        The CAC Fails to Allege Any Facts of Wrongdoing against Lexington, and
                                                                                     Plaintiffs’ Claims as to this Defendant Should Be Dismissed
                                                              9
Ropers Majeski Kohn & Bentley




                                                                           Defendant Lexington is similarly, but not precisely, situated to the Eighteen Defendants
                                                             10
                                                                  discussed above. As to the Eighteen Defendants, Plaintiffs have only alleged their states of
                                                             11
                                A Professional Corporation




                                                                  incorporation, principal place of business, and agents for service of process in the introductory
                                                             12
                                      Redwood City




                                                                  sections of the CAC. As to Lexington, Plaintiffs have similarly alleged its state of incorporation,
                                                             13
                                                                  its principal place of business, and its agent for service of process in the introductory sections of
                                                             14
                                                                  the CAC, but have included one other incidental allegation.
                                                             15
                                                                           Specifically, Plaintiffs make the following single allegation: “As of January 2019, the
                                                             16
                                                                  website for Padilla Bail Bonds (License No. 1639213) states, on behalf of its surety, Lexington
                                                             17
                                                                  National Insurance: “The California Law mandated bail fee (also called premium) is 10% of the
                                                             18
                                                                  bail. This is non-refundable, but can be lowered to 8% if you qualify for the discount—if you’re
                                                             19
                                                                  a veteran, union member or have a lawyer retained.” CAC ¶ 94. There is no allegation that the
                                                             20
                                                                  statement on non-defendant Padilla’s Bail Bonds’ website is false (because it is not false), no
                                                             21
                                                                  allegation that Lexington reviewed and/or authorized the statement, and the statement of a single
                                                             22
                                                                  Lexington agent (out of hundreds in California alone) does not support any claim that Lexington
                                                             23
                                                                  conspired with other sureties to fix prices. As to Defendant Lexington, there have been no
                                                             24
                                                                  substantive facts alleged, and there is no likelihood at all that Plaintiffs can construct a claim
                                                             25
                                                                  against Lexington based on the single fact pleaded as described above.
                                                             26
                                                             27
                                                             28

                                                                                                                              MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                 - 17 -                MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1            The facts alleged against Lexington are so minimal and non-substantive as to be virtually

                                                              2   non-existent. Based on the law set forth in the preceding section, which will not be repeated to

                                                              3   avoid redundancy, and given the complete absence of factual allegations of wrongdoing against

                                                              4   Lexington, dismissal of Defendant Lexington is appropriate.

                                                              5            E.        The Claims against Danielson National Insurance Company Are Barred by
                                                                                     the Statute of Limitations
                                                              6

                                                              7            The claims against Danielson National Insurance Company (“DNIC”) are barred by the

                                                              8   statute of limitations to the extent the CAC seeks to plead any claim against DNIC from before

                                                              9   January 29, 2015. As set forth in the Joint Motion to Dismiss applicable to all Defendants, no
Ropers Majeski Kohn & Bentley




                                                             10   tolling or other doctrine applies to prevent the application of the limitations period. There are

                                                             11   also specific judicially-noticeable facts that reinforce and confirm that the statute of limitations
                                A Professional Corporation




                                                             12   requires dismissal of the action against DNIC.
                                      Redwood City




                                                             13            For all the reasons stated in the Joint Motion (see Joint Motion at Section III.B), the

                                                             14   conspiracy claims are utterly without merit and cannot and do not state a claim upon which relief

                                                             15   can be granted. DNIC supplements those arguments in this brief to point out that, even if the

                                                             16   CAC somehow did state a conspiracy claim (and it most certainly does not), a “full exit from an

                                                             17   industry suffices to establish a prima facie case of withdrawal” from a supposed antitrust

                                                             18   conspiracy. In re Optical Disk Drive Antitrust Litig., Case No. 10-md-02143-RS, 2017 WL

                                                             19   6503743, at *7 (N.D. Cal. Dec. 18, 2017), appeal dismissed sub nom. In re Optical Disk Drive

                                                             20   Prod. Antitrust Litig., No. 18-15093, 2018 WL 7076882 (9th Cir. Nov. 26, 2018), and appeal

                                                             21   dismissed sub nom. In re Optical Disk Drive Prod. Antitrust Litig., No. 18-15090, 2018 WL

                                                             22   7107547 (9th Cir. Nov. 26, 2018). Claims of an alleged conspiracy cannot proceed where

                                                             23   defendants “exited the [relevant] industry and cut all ties” before the limitations period. In re

                                                             24   Cathode Ray Tube (CRT) Antitrust Litig., Case No. C-07-5944 JST, 2016 WL 8669891, at *8

                                                             25   (N.D. Cal. Aug. 22, 2016) (Tigar, J.) (citations omitted).

                                                             26            The Court may take judicial notice of matters of public record, including materials filed

                                                             27   before the CDI. Moore v. Navarro, Case No. C 00-03213 MMC, 2004 WL 783104, at *2 (N.D.

                                                             28   Cal. Mar. 31, 2004) (citing Mack v. South Bay Beer Distrib., Inc., 798 F.2d 1279, 1282 (9th Cir.

                                                                                                                               MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                 - 18 -                 MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1   1986)); see also Mike Rose’s Auto Body, Inc. v. Applied Underwriters Captive Risk Assurance

                                                              2   Co., Inc., Case No. 16-cv-01864-EMC, 2016 WL 5407898, *2 (N.D. Cal. Sept. 28, 2016) (taking

                                                              3   judicial notice of decision by the California Insurance Commissioner because their existence is

                                                              4   capable of accurate and ready determination by resort to sources whose accuracy cannot

                                                              5   reasonably be questioned); see also Faragi v. Provident Life & Acc. Inc. Co., 161 Fed. Appx.

                                                              6   649, 650 (9th Cir. 2005) (taking judicial notice of records from the California Insurance

                                                              7   Commissioner).

                                                              8            Here, judicially noticeable facts make clear that DNIC exited the bail bond industry prior

                                                              9   to the limitations period. As found by Sayaka T. Dillon, CFE, Examiner-In-Charge, Senior
Ropers Majeski Kohn & Bentley




                                                             10   Insurance Examiner, and Edward D. Aros, CFE, Senior Insurance Examiner, Supervisor, for the

                                                             11   Department of Insurance for the State of California, DNIC placed its entire business into “run-
                                A Professional Corporation




                                                             12   off” in 2012 and ceased accepting new policy applications. See Ex. 6 to RJN (Report of
                                      Redwood City




                                                             13   Examination of the Danielson National Insurance Company as of December 31, 2014, CDI (May

                                                             14   16, 2016) available at http://www.insurance.ca.gov/0250-insurers/0300-insurers/0400-reports-

                                                             15   examination/upload/2014-Report-of-Exam-Danielson-National-Ins-Co-Revised-5-23.pdf). Thus,

                                                             16   because DNIC ceased issuing bail bonds years prior to January 29, 2015, the four-year statute of

                                                             17   limitations requires dismissal of all claims against DNIC.9

                                                             18   IV.      CONCLUSION

                                                             19            For the foregoing reasons, and in addition to those set forth in the Defendants’ Joint

                                                             20   Motion to Dismiss the CAC, the Individual Defendants, the Association Defendants, the Eighteen

                                                             21   Defendants, and Lexington National Insurance Corporation ask this Court to dismiss the CAC

                                                             22   with prejudice as to each of them.

                                                             23

                                                             24

                                                             25

                                                             26
                                                                  9
                                                             27     In industry terminology, bonds may still have “issued” until some point in 2013, but DNIC
                                                                  exited the business, as noted by the Report of Examination, well before the statutory period when
                                                             28   it went into run-off and ceased accepting new policy applications in 2012.

                                                                                                                             MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                - 19 -                MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1    Dated: July 15, 2019    ROPERS, MAJESKI, KOHN & BENTLEY

                                                              2                            By: /s/ Nicole S. Healy

                                                              3                               TODD A. ROBERTS
                                                                                              NICOLE S. HEALY
                                                              4                               EDWIN B. BARNES
                                                              5                            Attorneys for Defendants
                                                                                           AMERICAN BAIL COALITION, INC. and WILLIAM B.
                                                              6                            CARMICHAEL
                                                              7
                                                                   Dated: July 15, 2019    By: /s/ Paul J. Riehle
                                                              8
                                                                                               Paul J. Riehle (115199)
                                                              9                                DRINKER BIDDLE & REATH LLP
Ropers Majeski Kohn & Bentley




                                                                                               4 Embarcadero Center, 27th Floor
                                                             10                                San Francisco, California 94111
                                                                                               Telephone: (415) 551-7521
                                                             11                                Facsimile: (415) 551- 7510
                                A Professional Corporation




                                                                                               paul.riehle@dbr.com
                                                             12
                                      Redwood City




                                                                                           Attorneys for Defendant
                                                             13                            ACCREDITED SURETY AND CASUALTY COMPANY,
                                                                                           INC.
                                                             14

                                                             15    Dated: July 15, 2019   By: /s/ Blake Zollar
                                                             16
                                                                                               Drew Koning (263082)
                                                             17                                Blake Zollar (268913)
                                                                                               Shaun Paisley (244377)
                                                             18                                KONING ZOLLAR LLP
                                                                                               2210 Encinitas Blvd., Suite S
                                                             19                                Encinitas, CA 92024
                                                                                               Telephone: (858) 252-3234
                                                             20
                                                                                               Facsimile: (858) 252-3238
                                                             21                                drew@kzllp.com
                                                                                               blake@kzllp.com
                                                             22                                shaun@kzllp.com
                                                             23                           Attorneys for Defendant
                                                                                          ALL-PRO BAIL BONDS, INC.
                                                             24

                                                             25

                                                             26
                                                             27
                                                             28

                                                                                                                    MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                     - 20 -                  MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1    Dated: July 15, 2019   By:     /s/ Gerard G. Pecht
                                                              2                                 Gerard G. Pecht (pro hac vice admission)
                                                                                                NORTON ROSE FULBRIGHT US LLP
                                                              3                                 1301 McKinney, Suite 5100
                                                                                                Houston, Texas 77010
                                                              4                                 Telephone: (713) 651-5151
                                                                                                Facsimile: (713) 651-5246
                                                              5                                 gerard.pecht@nortonrosefulbright.com
                                                              6                                 Joshua D. Lichtman (SBN 176143)
                                                                                                NORTON ROSE FULBRIGHT US LLP
                                                              7                                 555 South Flower Street, Forty-First Floor
                                                                                                Los Angeles, California 90071
                                                              8                                 Telephone: (213) 892-9200
                                                                                                Facsimile: (213) 892-9494
                                                              9                                 joshua.lichtman@nortonrosefulbright.com
Ropers Majeski Kohn & Bentley




                                                             10                            Attorneys for Defendant
                                                                                           AMERICAN CONTRACTORS INDEMNITY COMPANY
                                                             11
                                A Professional Corporation




                                                             12    Dated: July 15, 2019   By:    /s/ Gregory S. Day
                                      Redwood City




                                                             13                                 Gregory S. Day
                                                                                                LAW OFFICES OF GREGORY S. DAY
                                                             14                                 120 Birmingham Drive, Suite 200
                                                                                                Cardiff, CA 92007
                                                             15                                 Telephone: (760) 436-2827
                                                                                                attygsd@gmail.com
                                                             16
                                                                                          Attorneys for Defendants
                                                             17                           CALIFORNIA BAIL AGENTS ASSOCIATION,
                                                                                          UNIVERSAL FIRE & INSURANCE COMPANY, and SUN
                                                             18                           SURETY INSURANCE COMPANY
                                                             19
                                                                   Dated: July 15, 2019   By:     /s/ Erik K. Swanholt
                                                             20
                                                                                                Erik K. Swanholt
                                                             21                                 FOLEY & LARDNER
                                                                                                555 South Flower St., 33rd Floor
                                                             22                                 Los Angeles, CA 90071
                                                                                                Telephone: (213) 972-4500
                                                             23                                 Facsimile: (213) 486-0065
                                                             24                           Attorneys for Defendants
                                                                                          CONTINENTAL HERITAGE INSURANCE COMPANY
                                                             25

                                                             26
                                                             27
                                                             28

                                                                                                                  MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                      - 21 -               MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1    Dated: July 15, 2019   By:    /s/ John Hamill

                                                              2                                 Julie A. Gryce (319530)
                                                                                                DLA Piper LLP (US)
                                                              3                                 401 B Street, Suite 1700
                                                                                                San Diego, CA 92101-4297
                                                              4                                 Telephone: (619) 699-2700
                                                                                                Facsimile: (619) 699-2701
                                                              5                                 julie.gryce@dlapiper.com

                                                              6                                 Michael P. Murphy (pro hac vice)
                                                                                                DLA PIPER LLP (US)
                                                              7                                 1251 Avenue of the Americas
                                                                                                New York, NY 10020-1104
                                                              8                                 Telephone: (212) 335-4500
                                                                                                Facsimile: (212) 335-4501
                                                              9                                 michael.murphy@dlapiper.com
Ropers Majeski Kohn & Bentley




                                                             10                                 John Hamill (pro hac vice)
                                                                                                DLA Piper LLP (US)
                                                             11                                 444 West Lake Street, Suite 900
                                A Professional Corporation




                                                                                                Chicago, IL 60606-0089
                                                             12                                 Telephone: 312.368.7036
                                      Redwood City




                                                                                                Facsimile: 312.251.5809
                                                             13                                 John.hamill@us.dlapiper.com

                                                             14                           Attorneys for Defendant
                                                                                          DANIELSON NATIONAL INSURANCE COMPANY
                                                             15

                                                             16    Dated: July 15, 2019   By:    /s/ Michael D. Singletary

                                                             17                                 James Mills (203783)
                                                                                                LAW OFFICE OF JAMES MILLS
                                                             18                                 1300 Clay Street, Suite 600
                                                                                                Oakland, CA 94612-1427
                                                             19                                 Telephone: (510) 521-8748
                                                                                                Facsimile: (510) 277-1413
                                                             20                                 james@jamesmillslaw.com

                                                             21                                 Michael D. Singletary (pro hac vice)
                                                                                                Shannon W. Bangle (pro hac vice)
                                                             22                                 Brian C. Potter (pro hac vice)
                                                                                                BANGLE & POTTER, PLLC
                                                             23                                 604 W. 13th Street
                                                                                                Austin, TX 78701
                                                             24                                 Telephone: (512) 270-4844
                                                                                                Facsimile: (512) 270-4845
                                                             25                                 Michael@banglepotter.com
                                                                                                Shannon@banglepotter.com
                                                             26                                 Brian@banglepotter.com

                                                             27                           Attorneys for Defendant
                                                                                          FINANCIAL CASUALTY & SURETY, INC.
                                                             28

                                                                                                                   MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                      - 22 -                MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1    Dated: July 15, 2019   By:    /s/ John M. Rorabaugh

                                                              2                                 John M. Rorabaugh (178366)

                                                              3                           Attorney for Defendant
                                                                                          GOLDEN STATE BAIL ASSOCIATION
                                                              4

                                                              5    Dated: July 15, 2019   By: /s/ Gary A. Nye
                                                                                          ROXBOROUGH, POMERANCE, NYE & ADREANI, LLP
                                                              6                           Gary A. Nye (126104)

                                                              7                           Attorneys for Defendants
                                                                                          HARCO NATIONAL INSURANCE COMPANY,
                                                              8                           BANKERS INSURANCE COMPANY, LEXINGTON
                                                                                          NATIONAL INSURANCE CORPORATION, and JERRY
                                                              9                           WATSON
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11    Dated: July 15, 2019   John A. Sebastinelli (127859)
                                A Professional Corporation




                                                                                          Howard Holderness (169814)
                                                             12                           Greenberg Traurig, LLP
                                      Redwood City




                                                             13                            By: /s/ Howard Holderness
                                                                                              John A. Sebastinelli (127859)
                                                             14                               Howard Holderness (169814)

                                                             15                           Attorneys for Defendant
                                                                                          INDIANA LUMBERMENS MUTUAL INSURANCE
                                                             16                           COMPANY

                                                             17

                                                             18   Dated: July 15, 2019     By:    /s/ Renee Choy Ohlendorf

                                                             19                                 Renee Choy Ohlendorf
                                                                                                Hinshaw & Culbertson LLP
                                                             20                                 One California Street, 18th Floor
                                                                                                San Francisco, CA 94111
                                                             21                                 Main: (415) 362-6000
                                                                                                Direct: (415) 393-0122
                                                             22                                 RChoy@hinshawlaw.com

                                                             23                                 Christie A. Moore
                                                                                                Bingham Greenebaum Doll LLP
                                                             24                                 3500 PNC Tower
                                                                                                101 South Fifth Street
                                                             25                                 Louisville, KY 40202
                                                                                                Direct: (502) 587-3758
                                                             26                                 CMoore@bgdlegal.com

                                                             27                           Attorneys for
                                                                                          LEXON INSURANCE COMPANY
                                                             28

                                                                                                                   MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                      - 23 -                MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1    Dated: July 15, 2019   By:      /s/ Travis Wall

                                                              2                                 Travis Wall (191662)
                                                                                                Spencer Kook (205304)
                                                              3                                 HINSHAW & CULBERTSON LLP
                                                                                                One California Street, 18th Floor
                                                              4                                 San Francisco, CA 94111
                                                                                                Tel: (415) 362-6000
                                                              5                                 twall@hinshawlaw.com

                                                              6                           Attorneys for Defendant
                                                                                          PHILADELPHIA REINSURANCE CORPORATION
                                                              7

                                                              8   Dated: July 15, 2019    By:     /s/ David F. Hauge

                                                              9                                 David F. Hauge (128294)
Ropers Majeski Kohn & Bentley




                                                                                                Todd H. Stitt (179694)
                                                             10                                 Vincent S. Loh (238410)
                                                                                                MICHELMAN & ROBINSON, LLP
                                                             11
                                A Professional Corporation




                                                                                          Attorneys for Defendants
                                                             12                           UNITED STATES FIRE INSURANCE COMPANY, THE
                                      Redwood City




                                                                                          NORTH RIVER INSURANCE COMPANY, and SENECA
                                                             13                           INSURANCE COMPANY

                                                             14

                                                             15   Dated: July 15, 2019    SMITH, GAMBRELL & RUSSELL, LLP

                                                             16                           By:    /s/ Anne K. Edwards
                                                                                                Anne K. Edwards (110424)
                                                             17                                 aedwards@sgrlaw.com
                                                                                                444 South Flower Street, Suite 1700
                                                             18                                 Los Angeles, CA 90071
                                                                                                Tel: (213) 358-7210
                                                             19                                 Fax: (213) 358-7310

                                                             20                           Attorneys for Defendant
                                                                                          WILLIAMSBURG NATIONAL INSURANCE COMPANY
                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27
                                                             28

                                                                                                                     MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                      - 24 -                  MOT. TO DISMISS CAC- 19-CV-00717-JST
                                                              1                      ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
                                                              2            I, Nicole S. Healy, attest that concurrence in the filing of this document has been obtained

                                                              3   from the other signatories. Executed on July 15, 2019, in Redwood City, California.

                                                              4
                                                                                                                           /s/ Nicole S. Healy
                                                              5                                                                    Nicole S. Healy
                                                              6

                                                              7

                                                              8
                                                              9
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11
                                A Professional Corporation




                                                             12
                                      Redwood City




                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19
                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27
                                                             28

                                                                                                                               MEMO. PTS & AUTHS ISO CERTAIN DEFTS.’ CONSOL.
                                                                  4838-1322-2556.1                                - 25 -                  MOT. TO DISMISS CAC- 19-CV-00717-JST
